 

Exhibit 10.1

 

HURCO COMPANIES, INC. 2016 EQUITY INCENTIVE PLAN

 

1.    Purpose. The purpose of the Hurco Companies, Inc. 2016 Equity Incentive
Plan (the “Plan”) is to attract and retain the best available personnel for
positions of responsibility with the Company, to provide additional incentives
to them and align their interests with those of the Company’s shareholders, and
to thereby promote the Company’s long-term business success.

 

2.    Definitions. In this Plan, the following definitions will apply.

 

(a)“Affiliate” means any entity that is a Subsidiary or Parent of the Company.

 

(b)         “Agreement” means the written or electronic agreement or notice
containing the terms and conditions applicable to each Award granted under the
Plan. An Agreement is subject to the terms and conditions of the Plan.

 

(c)          “Award” means a grant made under the Plan in the form of Options,
Stock Appreciation Rights, Restricted Stock, Stock Units or an Other Stock-Based
Award.

 

(d)         “Board” means the Board of Directors of the Company.

 

(e)         “Cause” means what the term is expressly defined to mean in a
then-effective written agreement (including an Agreement) between a Participant
and the Company or any Affiliate, or in the absence of any such then-effective
agreement or definition means a Participant’s (i) ongoing failure to perform
satisfactorily the duties reasonably required of the Participant by the Company
(other than by reason of Disability); (ii) material violation of any law, rule,
regulation, court order or regulatory directive (other than traffic violations,
misdemeanors or other minor offenses); (iii) material breach of the Company's
business conduct or ethics code or of any fiduciary duty or nondisclosure,
non-solicitation, non-competition or similar obligation owed to the Company or
any Affiliate; or (iv) engaging in dishonorable or disruptive behavior,
practices or acts which demonstrate a willful and continuing disregard for the
best interests of the Company and its Affiliates or which would be reasonably
expected to harm or bring disrepute to the Company or any of its Affiliates,
their business or any of their customers, employees or vendors.

 

(f)         “Change in Control” means one of the following:

 

(1)     An Exchange Act Person becomes the beneficial owner (within the meaning
of Rule 13d-3 under the Exchange Act) of securities of the Company representing
30% or more of the combined voting power of the Company’s then outstanding
Voting Securities, except that the following will not constitute a Change in
Control:

 

(A)   any acquisition of securities of the Company by an Exchange Act Person
directly or indirectly from the Company for the purpose of providing financing
to the Company;

 

(B)   any formation of a Group consisting solely of beneficial owners of the
Company's Voting Securities as of the effective date of this Plan; or

 

(C)   any repurchase or other acquisition by the Company of its Voting
Securities that causes any Exchange Act Person to become the beneficial owner of
30% or more of the Company’s Voting Securities.

 

 

 

 

If, however, an Exchange Act Person or Group referenced in clause (A), (B) or
(C) above acquires beneficial ownership of additional Company Voting Securities
after initially becoming the beneficial owner of 30% or more of the combined
voting power of the Company’s Voting Securities by one of the means described in
those clauses, then a Change in Control will be deemed to have occurred.

 

(2)   Individuals who are Continuing Directors cease for any reason to
constitute a majority of the members of the Board.

 

(3)   A Corporate Transaction is consummated, unless, immediately following such
Corporate Transaction, (i) all or substantially all of the individuals and
entities who were the beneficial owners of the Company's Voting Securities
immediately prior to such Corporate Transaction beneficially own, directly or
indirectly, 60% or more of the combined voting power of the then outstanding
Voting Securities of the surviving or acquiring entity resulting from such
Corporate Transaction (including beneficial ownership through the ultimate
Parent of such entity) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Company's Voting
Securities; (ii) no Exchange Act Person beneficially owns, directly or
indirectly, 30% or more of the Voting Securities of the entity resulting from
such Corporate Transaction; and (iii) at least a majority of the members of the
board of directors (or comparable governors) of the entity resulting from such
Corporate Transaction were Continuing Directors at the time of the initial
agreement, or the action of the Board, providing for such Corporate Transaction.

 

Notwithstanding the foregoing, to the extent that any Award constitutes a
deferral of compensation subject to Code Section 409A, and if that Award
provides for a change in the time or form of payment upon a Change in Control,
then no Change in Control shall be deemed to have occurred upon an event
described in this Section 2(f) unless the event would also constitute a change
in ownership or effective control of, or a change in the ownership of a
substantial portion of the assets of, the Company under Code Section 409A.

 

(g)         “Code” means the Internal Revenue Code of 1986, as amended and in
effect from time to time. For purposes of the Plan, references to sections of
the Code shall be deemed to include any applicable regulations thereunder and
any successor or similar statutory provisions.

 

(h)         “Committee” means two or more Non-Employee Directors designated by
the Board to administer the Plan under Section 3, each member of which shall be
(i) an independent director within the meaning of the rules and regulations of
the Nasdaq Stock Market, (ii) a non-employee director within the meaning of
Exchange Act Rule 16b-3, and (iii) an outside director for purposes of Code
Section 162(m).

 

(i)          “Company” means Hurco Companies, Inc., an Indiana corporation, or
any successor thereto.

 

(j)           “Continuing Director” means an individual (i) who is, as of the
effective date of the Plan, a director of the Company, or (ii) who becomes a
director of the Company after the effective date hereof and whose initial
election, or nomination for election by the Company’s shareholders, was approved
by at least a majority of the then Continuing Directors, but excluding, for
purposes of this clause (ii), an individual whose initial assumption of office
occurs as a result of an actual or threatened proxy contest relating to the
election of directors.

 

(k)          “Corporate Transaction” means (i) a sale or other disposition of
all or substantially all of the assets of the Company, or (ii) a merger,
consolidation, share exchange or similar transaction involving the Company,
regardless of whether the Company is the surviving corporation.

 

 

 

 

(l)          “Disability” means (A) any permanent and total disability under any
long-term disability plan or policy of the Company or its Affiliates that covers
the Participant, or (B) if there is no such long-term disability plan or policy,
“total and permanent disability” within the meaning of Code Section 22(e)(3).

 

(m)        “Employee” means an employee of the Company or an Affiliate.

 

(n)         “Exchange Act” means the Securities Exchange Act of 1934, as amended
and in effect from time to time.

 

(o)         “Exchange Act Person” means any natural person, entity or Group
other than (i) the Company or any Affiliate; (ii) any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Affiliate; (iii) an
underwriter temporarily holding securities in connection with a registered
public offering of such securities; or (iv) an entity whose Voting Securities
are beneficially owned by the beneficial owners of the Company’s Voting
Securities in substantially the same proportions as their beneficial ownership
of the Company’s Voting Securities.

 

(p)         “Fair Market Value” of a Share means the fair market value of a
Share determined as follows:

 

(1)     If the Shares are readily tradable on an established securities market
(as determined under Code Section 409A), then Fair Market Value will be the
closing sales price for a Share on the principal securities market on which it
trades on the date for which it is being determined, or if no sale of Shares
occurred on that date, on the next preceding date on which a sale of Shares
occurred, as reported in The Wall Street Journal or such other source as the
Committee deems reliable; or

 

(2)     If the Shares are not then readily tradable on an established securities
market (as determined under Code Section 409A), then Fair Market Value will be
determined by the Committee as the result of a reasonable application of a
reasonable valuation method that satisfies the requirements of Code Section
409A.

 

(q)         “Full Value Award” means an Award other than an Option Award or
Stock Appreciation Right Award, and, for purposes of Section 4, includes an
award under the Prior Plan that is neither an option award nor a stock
appreciation right award.

 

(r)          “Grant Date” means the date on which the Committee approves the
grant of an Award under the Plan, or such later date as may be specified by the
Committee on the date the Committee approves the Award.

 

(s)         “Group” means two or more persons who act, or agree to act together,
as a partnership, limited partnership, syndicate or other group for the purpose
of acquiring, holding, voting or disposing of securities of the Company.

 

(t)          “Non-Employee Director” means a member of the Board who is not an
Employee.

 

(u)         “Option” means a right granted under the Plan to purchase a
specified number of Shares at a specified price. An “Incentive Stock Option” or
“ISO” means any Option designated as such and granted in accordance with the
requirements of Code Section 422. A “Non-Statutory Stock Option” means an Option
other than an Incentive Stock Option.

 

(v)         “Other Stock-Based Award” means an Award described in Section 11 of
this Plan.

 

(w)        “Parent” means a “parent corporation,” as defined in Code Section
424(e).

 

 

 

 

(x)          “Participant” means a person to whom a then-outstanding Award has
been granted under the Plan.

 

(y)         “Performance-Based Compensation” means an Award to a person who is,
or is determined by the Committee to likely become, a “covered employee” (as
defined in Section 162(m)(3) of the Code) and that is intended to constitute
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code.

 

(z)          “Plan” means this Hurco Companies, Inc. 2016 Equity Incentive Plan,
as amended and in effect from time to time.

 

(aa)        “Prior Plan” means the Hurco Companies, Inc. 2008 Equity Incentive
Plan.

 

(bb)        “Restricted Stock” means Shares issued to a Participant that are
subject to such restrictions on transfer, vesting conditions and other
restrictions or limitations as may be set forth in this Plan and the applicable
Agreement.

 

(cc)        “Service” means the provision of services by a Participant to the
Company or any Affiliate in any Service Provider capacity. A Service Provider’s
Service shall be deemed to have terminated either upon an actual cessation of
providing services to the Company or any Affiliate or upon the entity to which
the Service Provider provides services ceasing to be an Affiliate. Except as
otherwise provided in this Plan or any Agreement, Service shall not be deemed
terminated in the case of (i) any approved leave of absence; (ii) transfers
among the Company and any Affiliates in any Service Provider capacity; or (iii)
any change in status so long as the individual remains in the service of the
Company or any Affiliate in any Service Provider capacity.

 

(dd)       “Service Provider” means an Employee, a Non-Employee Director, or any
consultant or advisor who is a natural person and who provides services (other
than in connection with (i) a capital-raising transaction or (ii) promoting or
maintaining a market in Company securities) to the Company or any Affiliate.

 

(ee)        “Share” means a share of Stock.

 

(ff)         “Stock” means the common stock, no par value, of the Company.

 

(gg)       “Stock Appreciation Right” or “SAR” means the right to receive, in
cash and/or Shares as determined by the Committee, an amount equal to the
appreciation in value of a specified number of Shares between the Grant Date of
the SAR and its exercise date.

 

(hh)       “Stock Unit” means a right to receive, in cash and/or Shares as
determined by the Committee, the Fair Market Value of one or more Shares,
subject to such restrictions on transfer, vesting conditions and other
restrictions or limitations as may be set forth in this Plan and the applicable
Agreement.

 

(ii)         “Subsidiary” means a “subsidiary corporation,” as defined in Code
Section 424(f), of the Company.

 

(jj)         “Substitute Award” means an Award granted upon the assumption of,
or in substitution or exchange for, outstanding awards granted by a company or
other entity acquired by the Company or any Affiliate or with which the Company
or any Affiliate combines. The terms and conditions of a Substitute Award may
vary from the terms and conditions set forth in the Plan to the extent that the
Committee at the time of the grant may deem appropriate to conform, in whole or
in part, to the provisions of the award in substitution for which it has been
granted.

 

 

 



 

(kk)       “Voting Securities” of an entity means the outstanding equity
securities entitled to vote generally in the election of directors of such
entity.

 

3.    Administration of the Plan.

 

(a)         Administration. The authority to control and manage the operations
and administration of the Plan shall be vested in the Committee in accordance
with this Section 3.

 

(b)         Scope of Authority. Subject to the terms of the Plan, the Committee
shall have the authority, in its discretion, to take such actions as it deems
necessary or advisable to administer the Plan, including:

 

(1)     determining the Service Providers to whom Awards will be granted, the
timing of each such Award, the types of Awards and the number of Shares covered
by each Award, the terms, conditions, performance criteria, restrictions and
other provisions of Awards, and the manner in which Awards are paid or settled;

 

(2)   cancelling or suspending an Award, accelerating the vesting or extending
the exercise period of an Award, or otherwise amending the terms and conditions
of any outstanding Award, subject to the requirements of Sections 6(b), 15(d)
and 15(e);

 

(3)   adopting sub-plans or special provisions applicable to Awards,
establishing, amending or rescinding rules to administer the Plan, interpreting
the Plan and any Award or Agreement, reconciling any inconsistency, correcting
any defect or supplying an omission in the Plan or any Agreement, and making all
other determinations necessary or desirable for the administration of the Plan;

 

(4)   granting Substitute Awards under the Plan; and

 

(5)   taking such actions as are provided in Section 3(c) with respect to Awards
to foreign Service Providers.

 

(c)          Awards to Foreign Service Providers. The Committee may grant Awards
to Service Providers who are foreign nationals, who are located outside of the
United States or who are not compensated from a payroll maintained in the United
States, or who are otherwise subject to (or could cause the Company to be
subject to) legal or regulatory requirements of countries outside of the United
States, on such terms and conditions different from those specified in the Plan
as may, in the judgment of the Committee, be necessary or desirable to comply
with applicable foreign laws and regulatory requirements and to promote
achievement of the purposes of the Plan. In connection therewith, the Committee
may establish such subplans and modify exercise procedures and other Plan rules
and procedures to the extent such actions are deemed necessary or desirable, and
may take any other action that it deems advisable to obtain local regulatory
approvals or to comply with any necessary local governmental regulatory
exemptions.

 

 

 

 

(d)         Acts of the Committee; Delegation. A majority of the members of the
Committee shall constitute a quorum for any meeting of the Committee, and any
act of a majority of the members present at any meeting at which a quorum is
present or any act unanimously approved in writing or electronically by all
members of the Committee shall be the act of the Committee. Any such action of
the Committee shall be valid and effective even if the members of the Committee
at the time of such action are later determined not to have satisfied all of the
criteria for membership in clauses (i), (ii) and (iii) of Section 2(h). To the
extent not inconsistent with applicable law or stock exchange rules, the
Committee may delegate all or any portion of its authority under the Plan to any
one or more of its members or, as to Awards to Participants who are not subject
to Section 16 of the Exchange Act, to one or more directors or executive
officers of the Company or to a committee of the Board comprised of one or more
directors of the Company. The Committee may also delegate non-discretionary
administrative responsibilities in connection with the Plan to such other
persons as it deems advisable.

 

(e)          Finality of Decisions. The Committee’s interpretation of the Plan
and of any Award or Agreement made under the Plan and all related decisions or
resolutions of the Board or Committee shall be final and binding on all parties
with an interest therein.

 

(f)         Indemnification. Each person who is or has been a member of the
Committee or of the Board, and any other person to whom the Committee delegates
authority under the Plan, shall be indemnified by the Company, to the maximum
extent permitted by law, against liabilities and expenses imposed upon or
reasonably incurred by such person in connection with or resulting from any
claims against such person by reason of the performance of the individual's
duties under the Plan. This right to indemnification is conditioned upon such
person providing the Company an opportunity, at the Company’s expense, to handle
and defend the claims before such person undertakes to handle and defend them on
such person’s own behalf. The Company will not be required to indemnify any
person for any amount paid in settlement of a claim unless the Company has first
consented in writing to the settlement. The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which such
person or persons may be entitled under the Company’s Articles of Incorporation
or Bylaws, as a matter of law, or otherwise.

 

4.Shares Available Under the Plan.

 

(a)         Maximum Shares Available. Subject to Section 4(b) and to adjustment
as provided in Section 12(a), the number of Shares that may be the subject of
Awards and issued under the Plan shall be 470,000, plus any Shares remaining
available for future grants under the Prior Plan on the effective date of this
Plan. Shares issued under the Plan may come from authorized and unissued shares
or treasury shares. In determining the number of Shares to be counted against
this share reserve in connection with any Award, the following rules shall
apply:

 

(1)   Shares that are subject to Awards of Options or Stock Appreciation Rights
shall be counted against the share reserve as one Share for every one Share
granted.

 

(2)   Shares that are subject to Full Value Awards shall be counted against the
share reserve as two Shares for every one Share granted.

 

(3)   Where the number of Shares subject to an Award is variable on the Grant
Date, the number of Shares to be counted against the share reserve shall be the
maximum number of Shares that could be received under that particular Award,
until such time as it can be determined that only a lesser number of shares
could be received.

 

(4)   Where two or more types of Awards are granted to a Participant in tandem
with each other, such that the exercise of one type of Award with respect to a
number of Shares cancels at least an equal number of Shares of the other, the
number of Shares to be counted against the share reserve shall be the largest
number of Shares that would be counted against the share reserve under either of
the Awards.

 

 

 

 

(5)   Shares subject to Substitute Awards shall not be counted against the share
reserve, nor shall they reduce the Shares authorized for grant to a Participant
in any calendar year.

 

(6)   Awards that will be settled solely in cash shall not be counted against
the share reserve, nor shall they reduce the Shares authorized for grant to a
Participant in any calendar year.

 

(b)         Effect of Forfeitures and Other Actions. Any Shares subject to an
Award, or to an award granted under the Prior Plan that is outstanding on the
effective date of this Plan (a “Prior Plan Award”), that expires, is cancelled
or forfeited or is settled for cash, shall, to the extent of such cancellation,
forfeiture, expiration or cash settlement, again become available for Awards
under this Plan, and the share reserve under Section 4(a) shall be
correspondingly replenished as provided in Section 4(c) below. The following
Shares shall not, however, again become available for Awards or replenish the
share reserve under Section 4(a): (i) Shares tendered (either actually or by
attestation) by the Participant or withheld by the Company in payment of the
purchase price of a stock option issued under this Plan or the Prior Plan, (ii)
Shares tendered (either actually or by attestation) by the Participant or
withheld by the Company to satisfy any tax withholding obligation with respect
to any Award or Prior Plan Award, (iii) Shares repurchased by the Company with
proceeds received from the exercise of a stock option issued under this Plan or
the Prior Plan, and (iv) Shares subject to a stock appreciation right award
issued under this Plan or the Prior Plan that are not issued in connection with
the stock settlement of that award upon its exercise.

 

(c)         Counting Shares Again Available. Each Share that again becomes
available for Awards as provided in Section 4(b) shall correspondingly increase
the share reserve under Section 4(a), with such increase based on the same share
ratio by which the applicable share reserve was decreased upon the grant of the
applicable award.

 

(d)          Effect of Plans Operated by Acquired Companies. If a company
acquired by the Company or any Subsidiary or with which the Company or any
Subsidiary combines has shares available under a pre-existing plan approved by
shareholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Shares authorized for grant under
the Plan. Awards using such available shares shall not be made after the date
awards or grants could have been made under the terms of the pre-existing plan,
absent the acquisition or combination, and shall only be made to individuals who
were not Employees or Non-Employee Directors prior to such acquisition or
combination.

 

(e)         No Fractional Shares. Unless otherwise determined by the Committee,
the number of Shares subject to an Award shall always be a whole number. No
fractional Shares may be issued under the Plan, but the Committee may, in its
discretion, pay cash in lieu of any fractional Share in settlement of an Award.

 

(f)          Individual Option and SAR Limit. The aggregate number of Shares
subject to Options and/or Stock Appreciation Rights granted during any calendar
year to any one Participant other than a Non-Employee Director shall not exceed
175,000 Shares (subject to adjustment as provided in Section 12(a)).

 

(g)          Performance-Based Compensation Limit. With respect to Awards of
Performance-Based Compensation, the maximum number of Shares that may be the
subject of Full Value Awards that are granted to any Participant during any
calendar year shall not exceed 125,000 Shares (subject to adjustment as provided
in Section 12(a)).

 

 

 

 

(h)         Limits on Awards to Non-Employee Directors. The aggregate grant date
fair value (as determined in accordance with FASB ASC Topic 718 or any successor
provision) of all Awards granted during any calendar year to any Non-Employee
Director shall not exceed $200,000.

 

5.    Eligibility. Participation in the Plan is limited to Service Providers.
Incentive Stock Options may only be granted to Employees.

 

6.    General Terms of Awards.

 

(a)         Award Agreement. Except for any Award that involves only the
immediate issuance of unrestricted Shares, each Award shall be evidenced by an
Agreement setting forth the amount of the Award together with such other terms
and conditions applicable to the Award (and not inconsistent with the Plan) as
determined by the Committee. An Award to a Participant may be made singly or in
combination with any form of Award. Two types of Awards may be made in tandem
with each other such that the exercise of one type of Award with respect to a
number of Shares reduces the number of Shares subject to the related Award by at
least an equal amount.

 

(b)          Vesting and Term. Each Agreement shall set forth the period until
the applicable Award is scheduled to expire (which shall not be more than ten
years from the Grant Date), and any applicable performance period. Awards that
vest based solely on the satisfaction by the Participant of service-based
vesting conditions shall be subject to a vesting period of not less than one
year from the applicable Grant Date, and Awards whose grant or vesting is
subject to the satisfaction of performance goals over a performance period shall
be subject to a performance period of not less than one year. The foregoing
minimum vesting and performance periods will not apply, however, in the
following circumstances: (i) upon a Change in Control, (ii) termination of
Service due to death or Disability, (iii) to a Substitute Award that does not
reduce the vesting period of the award being replaced, and (iv) Awards involving
an aggregate number of Shares not in excess of 5% of the Plan’s share reserve
specified in Section 4(a). For purposes of Awards to Non-Employee Directors, a
vesting period will be deemed to be one year if it runs from the date of one
annual meeting of the Company’s shareholders to the next annual meeting of the
Company’s shareholders.

 

(c)          Transferability. Except as provided in this Section 6(c), (i)
during the lifetime of a Participant, only the Participant or the Participant’s
guardian or legal representative may exercise an Option or SAR, or receive
payment with respect to any other Award; and (ii) no Award may be sold,
assigned, transferred, exchanged or encumbered, voluntarily or involuntarily,
other than by will or the laws of descent and distribution. Any attempted
transfer in violation of this Section 6(c) shall be of no effect. The Committee
may, however, provide in an Agreement or otherwise that an Award (other than an
Incentive Stock Option) may be transferred pursuant to a domestic relations
order or may be transferable by gift to any “family member” (as defined in
General Instruction A(5) to Form S-8 under the Securities Act of 1933) of the
Participant. Any Award held by a transferee shall continue to be subject to the
same terms and conditions that were applicable to that Award immediately before
the transfer thereof. For purposes of any provision of the Plan relating to
notice to a Participant or to acceleration or termination of an Award upon the
death or termination of Service of a Participant, the references to
“Participant” shall mean the original grantee of an Award and not any
transferee.

 

(d)         Designation of Beneficiary. A Participant may designate a
beneficiary or beneficiaries to exercise any Award or receive a payment under
any Award that is exercisable or payable on or after the Participant’s death.
Any such designation shall be on a form approved by the Company and shall be
effective upon its receipt by the Company.

 

 

 

 

(e)         Termination of Service. Unless otherwise provided in an applicable
Agreement or another then-effective written agreement between a Participant and
the Company, and subject to Section 12 of this Plan, if a Participant’s Service
with the Company and all of its Affiliates terminates, the following provisions
shall apply (in all cases subject to the scheduled expiration of an Option or
SAR Award, as applicable):

 

(1)   Upon termination of Service for Cause, all unexercised Option and SAR
Awards and all unvested portions of any other outstanding Awards shall be
immediately forfeited without consideration.

 

(2)   Upon termination of Service for any other reason, all unvested and
unexercisable portions of any outstanding Awards shall be immediately forfeited
without consideration.

 

(3)   Upon termination of Service for any reason other than Cause, death or
Disability, the currently vested and exercisable portions of Option and SAR
Awards may be exercised for a period of three months after the date of such
termination. However, if a Participant thereafter dies during such three-month
period, the vested and exercisable portions of the Option and SAR Awards may be
exercised for a period of one year after the date of such termination.

 

(4)   Upon termination of Service due to death or Disability, the currently
vested and exercisable portions of Option and SAR Awards may be exercised for a
period of one year after the date of such termination.

 

(f)         Rights as Shareholder. No Participant shall have any rights as a
shareholder with respect to any Shares covered by an Award unless and until the
date the Participant becomes the holder of record of the Shares, if any, to
which the Award relates.

 

(g)         Performance-Based Awards. Any Award may be granted as a
performance-based Award if the Committee establishes one or more measures of
corporate, business unit or individual performance which must be attained, and
the performance period over which the specified performance is to be attained,
as a condition to the grant, vesting, exercisability, lapse of restrictions
and/or settlement in cash or Shares of such Award. In connection with any such
Award, the Committee shall determine the extent to which performance measures
have been attained and other applicable terms and conditions have been
satisfied, and the degree to which vesting, exercisability, lapse of
restrictions and/or settlement in cash or Shares of such Award has been earned.
Any performance-based Award that is intended by the Committee to qualify as
Performance-Based Compensation shall additionally be subject to the requirements
of Section 16 of this Plan. Except as provided in Section 16 with respect to
Performance-Based Compensation, the Committee shall also have the authority to
provide, in an Agreement or otherwise, for the modification of a performance
period and/or an adjustment or waiver of the achievement of performance measures
upon the occurrence of certain events, which may include a Change of Control, a
Corporate Transaction, a recapitalization, a change in the accounting practices
of the Company, or the Participant’s death or Disability.

 

7.    Stock Option Awards.

 

(a)         Type and Exercise Price. The Agreement pursuant to which an Option
Award is granted shall specify whether the Option is an Incentive Stock Option
or a Non-Statutory Stock Option. The exercise price at which each Share subject
to an Option Award may be purchased shall be determined by the Committee and set
forth in the Agreement, and shall not be less than the Fair Market Value of a
Share on the Grant Date, except in the case of Substitute Awards (to the extent
consistent with Code Section 409A and, in the case of Incentive Stock Options,
Code Section 424).

 

 

 

 

(b)         Payment of Exercise Price. The purchase price of the Shares with
respect to which an Option Award is exercised shall be payable in full at the
time of exercise. The purchase price may be paid in cash or in such other manner
as the Committee may permit, including by payment under a broker-assisted sale
and remittance program, by withholding Shares otherwise issuable to the
Participant upon exercise of the Option or by delivery to the Company of Shares
(by actual delivery or attestation) already owned by the Participant (in each
case, such Shares having a Fair Market Value as of the date the Option is
exercised equal to the purchase price of the Shares being purchased).

 

(c)         Exercisability and Expiration. Each Option Award shall be
exercisable in whole or in part on the terms provided in the Agreement,
including without limitation the restrictions provided in Section 6(b). No
Option Award shall be exercisable at any time after its scheduled expiration.
When an Option Award is no longer exercisable, it shall be deemed to have
expired and terminated.

 

(d)         Incentive Stock Options.

 

(1)   An Option Award will constitute an Incentive Stock Option Award only if
the Participant receiving the Option Award is an Employee, and only to the
extent that (i) it is so designated in the applicable Agreement and (ii) the
aggregate Fair Market Value (determined as of the Option Award’s Grant Date) of
the Shares with respect to which Incentive Stock Options held by the Participant
first become exercisable in any calendar year (under the Plan and all other
plans of the Company and its Affiliates) does not exceed $100,000 or such other
amount specified by the Code. To the extent an Option granted to a Participant
exceeds this limit, the Option shall be treated as a Non-Statutory Stock Option.
The maximum number of Shares that may be issued upon the exercise of Incentive
Stock Options shall be 470,000, subject to adjustment as provided in Section
12(a).

 

(2)   No Participant may receive an Incentive Stock Option Award under the Plan
if, immediately after the grant of such Award, the Participant would own (after
application of the rules contained in Code Section 424(d)) Shares possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or an Affiliate, unless (i) the per share exercise price for such Award
is at least 110% of the Fair Market Value of a Share on the Grant Date and (ii)
that Option Award will expire no later than five years after its Grant Date.

 

(3)   For purposes of continued Service by a Participant who has been granted an
Incentive Stock Option Award, no approved leave of absence may exceed three
months unless reemployment upon expiration of such leave is provided by statute
or contract. If reemployment is not so provided, then on the date six months
following the first day of such leave, any Incentive Stock Option held by the
Participant shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Non-Statutory Stock Option.

 

(4)   If an Incentive Stock Option Award is exercised after the expiration of
the exercise periods that apply for purposes of Code Section 422, such Option
shall thereafter be treated as a Non-Statutory Stock Option.

 

(5)   The Agreement covering an Incentive Stock Option Award shall contain such
other terms and provisions that the Committee determines necessary to qualify
the Option Award as an Incentive Stock Option Award.

 

 

 

 

8.    Stock Appreciation Rights.

 

(a)         Nature of Award. An Award of Stock Appreciation Rights shall be
subject to such terms and conditions as are determined by the Committee, and
shall provide a Participant the right to receive upon exercise of the SAR Award
all or a portion of the excess of (i) the Fair Market Value as of the date of
exercise of the SAR Award of the number of Shares as to which the SAR Award is
being exercised, over (ii) the aggregate exercise price for such number of
Shares. The per Share exercise price for any SAR Award shall be determined by
the Committee and set forth in the applicable Agreement, and shall not be less
than the Fair Market Value of a Share on the Grant Date, except in the case of
Substitute Awards (to the extent consistent with Code Section 409A).

 

(b)         Exercise of SAR. Each SAR Award may be exercisable in whole or in
part at the times, on the terms and in the manner provided in the Agreement,
including without limitation the restrictions provided in Section 6(b). No SAR
Award shall be exercisable at any time after its scheduled expiration. When a
SAR Award is no longer exercisable, it shall be deemed to have expired and
terminated. Upon exercise of a SAR Award, payment to the Participant shall be
made at such time or times as shall be provided in the Agreement in the form of
cash, Shares or a combination of cash and Shares as determined by the Committee.
The Agreement may provide for a limitation upon the amount or percentage of the
total appreciation on which payment (whether in cash and/or Shares) may be made
in the event of the exercise of a SAR Award.

 

9.    Restricted Stock Awards.

 

(a)         Vesting and Consideration. Shares subject to a Restricted Stock
Award shall be subject to vesting and the lapse of applicable restrictions based
on such conditions or factors and occurring over such period of time as the
Committee may determine in its discretion, subject to the limitations provided
in Section 6(b). The Committee may provide whether any consideration other than
Services must be received by the Company or any Affiliate as a condition
precedent to the grant of a Restricted Stock Award, and may correspondingly
provide for Company reacquisition or repurchase rights if such additional
consideration has been required and some or all of a Restricted Stock Award does
not vest.

 

(b)         Shares Subject to Restricted Stock Awards. Unvested Shares subject
to a Restricted Stock Award shall be evidenced by a book-entry in the name of
the Participant with the Company’s transfer agent or by one or more Stock
certificates issued in the name of the Participant. Any such Stock certificate
shall be deposited with the Company or its designee, together with an assignment
separate from the certificate, in blank, signed by the Participant, and bear an
appropriate legend referring to the restricted nature of the Restricted Stock
evidenced thereby. Any book-entry shall be subject to comparable restrictions
and corresponding stop transfer instructions. Upon the vesting of Shares of
Restricted Stock, and the Company’s determination that any necessary conditions
precedent to the release of vested Shares (such as satisfaction of tax
withholding obligations and compliance with applicable legal requirements) have
been satisfied, such vested Shares shall be made available to the Participant in
such manner as may be prescribed or permitted by the Committee. Except as
otherwise provided in the Plan or an applicable Agreement, a Participant with a
Restricted Stock Award shall have all the rights of a shareholder, including the
right to vote the Shares of Restricted Stock. Any dividends or distributions
paid with respect to Shares that are subject to the unvested portion of a
Restricted Stock Award will be subject to the same restrictions as the Shares to
which such dividends or distributions relate, except for regular cash dividends
on Shares subject to the unvested portion of a Restricted Stock Award that is
subject only to service-based vesting conditions, which regular cash dividends
the Committee may determine are unrestricted or subject to the same restrictions
as the underlying shares.

 

 

 

 

10.    Stock Unit Awards.

 

(a)         Vesting and Consideration. A Stock Unit Award shall be subject to
vesting and the lapse of applicable restrictions based on such conditions or
factors and occurring over such period of time as the Committee may determine in
its discretion, subject to the limitations provided in Section 6(b). If vesting
of a Stock Unit Award is conditioned on the achievement of specified performance
goals, the extent to which they are achieved over the specified performance
period shall determine the number of Stock Units that will be earned and
eligible to vest, which may be greater or less than the target number of Stock
Units stated in the Agreement. The Committee may provide whether any
consideration other than Services must be received by the Company or any
Affiliate as a condition precedent to the settlement of a Stock Unit Award.

 

(b)         Payment of Award. Following the vesting of a Stock Unit Award, and
the Company’s determination that any necessary conditions precedent to the
settlement of the Award (such as satisfaction of tax withholding obligations and
compliance with applicable legal requirements) have been satisfied, settlement
of the Award and payment to the Participant shall be made at such time or times
in the form of cash, Shares (which may themselves be considered Restricted Stock
under the Plan) or a combination of cash and Shares as determined by the
Committee.

 

11.   Other Stock-Based Awards. The Committee may from time to time grant Shares
and other Awards that are valued by reference to and/or payable in whole or in
part in Shares under the Plan. The Committee shall determine the terms and
conditions of such Awards, which shall be consistent with the terms and purposes
of the Plan. The Committee may direct the Company to issue Shares subject to
restrictive legends and/or stop transfer instructions that are consistent with
the terms and conditions of the Award to which the Shares relate.

 

12.   Changes in Capitalization, Corporate Transactions, Change in Control.

 

(a)         Adjustments for Changes in Capitalization. In the event of any
equity restructuring (within the meaning of FASB ASC Topic 718) that causes the
per share value of Shares to change, such as a stock dividend, stock split,
spinoff, rights offering or recapitalization through an extraordinary dividend,
the Committee shall make such adjustments as it deems equitable and appropriate
to (i) the aggregate number and kind of Shares or other securities issued or
reserved for issuance under the Plan, (ii) the number and kind of Shares or
other securities subject to outstanding Awards, (iii) the exercise price of
outstanding Options and SARs, and (iv) any maximum limitations prescribed by the
Plan with respect to certain types of Awards or the grants to individuals of
certain types of Awards. In the event of any other change in corporate
capitalization, including a merger, consolidation, reorganization, or partial or
complete liquidation of the Company, such equitable adjustments described in the
foregoing sentence may be made as determined to be appropriate and equitable by
the Committee to prevent dilution or enlargement of rights of Participants. In
either case, any such adjustment shall be conclusive and binding for all
purposes of the Plan. No adjustment shall be made pursuant to this Section 12(a)
in connection with the conversion of any convertible securities of the Company,
or in a manner that would cause Incentive Stock Options to violate Section
422(b) of the Code or cause an Award to be subject to adverse tax consequences
under Section 409A of the Code.

 

(b)         Corporate Transactions. Unless otherwise provided in an applicable
Agreement, the following provisions shall apply to outstanding Awards in the
event of a Change in Control that involves a Corporate Transaction.

 

 

 

 

(1)   Continuation, Assumption or Replacement of Awards. In the event of a
Corporate Transaction, then the surviving or successor entity (or its Parent)
may continue, assume or replace Awards outstanding as of the date of the
Corporate Transaction (with such adjustments as may be required or permitted by
Section 12(a)), and such Awards or replacements therefor shall remain
outstanding and be governed by their respective terms, subject to Section
12(b)(4) below. A surviving or successor entity may elect to continue, assume or
replace only some Awards or portions of Awards. For purposes of this Section
12(b)(1), an Award shall be considered assumed or replaced if, in connection
with the Corporate Transaction and in a manner consistent with Code Sections
409A and 424, either (i) the contractual obligations represented by the Award
are expressly assumed by the surviving or successor entity (or its Parent) with
appropriate adjustments to the number and type of securities subject to the
Award and the exercise price thereof that preserves the intrinsic value of the
Award existing at the time of the Corporate Transaction, or (ii) the Participant
has received a comparable equity-based award that preserves the intrinsic value
of the Award existing at the time of the Corporate Transaction and contains
terms and conditions that are substantially similar to those of the Award.

 

(2)   Acceleration. If and to the extent that outstanding Awards under the Plan
are not continued, assumed or replaced in connection with a Corporate
Transaction, then (i) all outstanding Options and SARs shall become fully vested
and exercisable for such period of time prior to the effective time of the
Corporate Transaction as is deemed fair and equitable by the Committee, and
shall terminate at the effective time of the Corporate Transaction, (ii) all
outstanding Full Value Awards shall fully vest immediately prior to the
effective time of the Corporate Transaction, and (iii) to the extent vesting of
any Award is subject to satisfaction of specified performance goals, such Award
shall be deemed “fully vested” for purposes of this Section 12(b)(2) if the
performance goals are deemed to have been satisfied at the target level of
performance and the vested portion of the Award at that level of performance is
proportionate to the portion of the performance period that has elapsed as of
the effective time of the Corporate Transaction. The Committee shall provide
written notice of the period of accelerated exercisability of Options and SARs
to all affected Participants. The exercise of any Option or SAR whose
exercisability is accelerated as provided in this Section 12(b)(2) shall be
conditioned upon the consummation of the Corporate Transaction and shall be
effective only immediately before such consummation.

 

(3)   Payment for Awards. If and to the extent that outstanding Awards under the
Plan are not continued, assumed or replaced in connection with a Corporate
Transaction, then the Committee may provide that some or all of such outstanding
Awards shall be canceled at or immediately prior to the effective time of the
Corporate Transaction in exchange for payments to the holders as provided in
this Section 12(b)(3). The Committee will not be required to treat all Awards
similarly for purposes of this Section 12(b)(3). The payment for any Award
surrendered shall be in an amount equal to the difference, if any, between (i)
the fair market value (as determined in good faith by the Committee) of the
consideration that would otherwise be received in the Corporate Transaction for
the number of Shares subject to the Award, and (ii) the aggregate exercise price
(if any) for the Shares subject to such Award. With respect to an Award whose
vesting is subject to the satisfaction of specified performance goals, the
number of Shares subject to such an Award for purposes of this Section 12(b)(3)
shall be the number of shares that have been earned or deemed earned in the
manner specified in Section 12(b)(2). If the amount determined pursuant to
clause (i) of this subsection (3) is less than or equal to the amount determined
pursuant to clause (ii) of this subsection (3) with respect to any Award, such
Award may be canceled pursuant to this Section 12(b)(3) without payment of any
kind to the affected Participant. Payment of any amount under this Section
12(b)(3) shall be made in such form, on such terms and subject to such
conditions as the Committee determines in its discretion, which may or may not
be the same as the form, terms and conditions applicable to payments to the
Company’s shareholders in connection with the Corporate Transaction, and may, in
the Committee’s discretion, include subjecting such payments to vesting
conditions comparable to those of the Award surrendered, subjecting such
payments to escrow or holdback terms comparable to those imposed upon the
Company’s shareholders under the Corporate Transaction, or calculating and
paying the present value of payments that would otherwise be subject to escrow
or holdback terms.

 

 

 

 

(4)   Termination After a Corporate Transaction. If and to the extent that
Awards are continued, assumed or replaced under the circumstances described in
Section 12(b)(1), and if within 18 months after the Corporate Transaction a
Participant experiences an involuntary termination of Service for reasons other
than Cause, then (i) outstanding Option and SAR Awards issued to the Participant
that are not yet fully exercisable shall immediately become fully vested and
shall remain exercisable for one year following the Participant’s termination of
Service, (ii) any Full Value Awards that are not yet fully vested shall
immediately fully vest and become non-forfeitable, and (iii) to the extent
vesting of any Award is subject to satisfaction of specified performance goals,
such Award shall be deemed “fully vested” for purposes of this Section 12(b)(4)
if the performance goals are deemed to have been satisfied at the target level
of performance and the vested portion of the Award at that level of performance
is proportionate to the portion of the performance period that has elapsed as of
the effective time of the Corporate Transaction.

 

(c)         Other Change in Control. In the event of a Change in Control that
does not involve a Corporate Transaction, the Committee may, in its discretion,
take such action as it deems appropriate with respect to outstanding Awards,
which may include: (i) providing for the cancellation of any Award in exchange
for payments in a manner similar to that provided in Section 12(b)(3) or (ii)
making such adjustments to the Awards then outstanding as the Committee deems
appropriate to reflect such Change in Control, which may include the
acceleration of vesting in full or in part. The Committee will not be required
to treat all Awards similarly in such circumstances, and may include such
further provisions and limitations in any Award Agreement as it may deem
equitable and in the best interests of the Company.

 

(d)         Dissolution or Liquidation. Unless otherwise provided in an
applicable Agreement, in the event of a proposed dissolution or liquidation of
the Company, the Committee will notify each Participant as soon as practicable
prior to the effective date of such proposed transaction. An Award will
terminate immediately prior to the consummation of such proposed action.

 

13.   Plan Participation and Service Provider Status. Status as a Service
Provider shall not be construed as a commitment that any Award will be made
under the Plan to that Service Provider or to eligible Service Providers
generally. Nothing in the Plan or in any Agreement or related documents shall
confer upon any Service Provider or Participant any right to continued Service
with the Company or any Affiliate, nor shall it interfere with or limit in any
way any right of the Company or any Affiliate to terminate the person’s Service
at any time with or without Cause or change such person’s compensation, other
benefits, job responsibilities or title.

 

14.   Tax Withholding. The Company or any Affiliate, as applicable, shall have
the right to (i) withhold from any cash payment under the Plan or any other
compensation owed to a Participant an amount sufficient to cover any required
withholding taxes related to the grant, vesting, exercise or settlement of an
Award, and (ii) require a Participant or other person receiving Shares under the
Plan to pay a cash amount sufficient to cover any required withholding taxes
before actual receipt of those Shares. In lieu of all or any part of a cash
payment from a person receiving Shares under the Plan, the Committee may permit
the individual to cover all or any part of the required tax withholdings (but
not to exceed the minimum statutory amount required to be withheld if such
limitation is necessary to avoid an adverse accounting impact) by authorizing
the Company to withhold a number of the Shares that would otherwise be delivered
to the Participant, or by delivering to the Company Shares already owned by the
Participant, with the Shares so withheld or delivered having a Fair Market Value
on the date the taxes are required to be withheld equal to the amount of taxes
to be withheld.

 

15.   Effective Date, Duration, Amendment and Termination of the Plan.

 

(a)         Effective Date. The Plan shall become effective on the date it is
approved by the Company’s shareholders, which shall be considered the date of
its adoption for purposes of Treasury Regulation §1.422-2(b)(2)(i). No Awards
shall be made under the Plan prior to its effective date.

 

 

 

 

(b)         Duration of the Plan. The Plan shall remain in effect until all
Shares subject to it are distributed, all Awards have expired or terminated, the
Plan is terminated pursuant to Section 15(c), or the tenth anniversary of the
effective date of the Plan, whichever occurs first (the “Termination Date”).
Awards made before the Termination Date shall continue to be outstanding in
accordance with their terms and the terms of the Plan unless otherwise provided
in the applicable Agreements.

 

(c)         Amendment and Termination of the Plan. The Board may at any time
terminate, suspend or amend the Plan. The Company shall submit any amendment of
the Plan to its shareholders for approval only to the extent required by
applicable laws or regulations or the rules of any securities exchange on which
the Shares may then be listed. No termination, suspension, or amendment of the
Plan may materially impair the rights of any Participant under a previously
granted Award without the Participant's consent, unless such action is necessary
to comply with applicable law or stock exchange rules.

 

(d)         Amendment of Awards. Subject to Section 15(e), the Committee may
unilaterally amend the terms of any Agreement evidencing an Award previously
granted, except that no such amendment may materially impair the rights of any
Participant under the applicable Award without the Participant's consent, unless
such amendment is necessary to comply with applicable law or stock exchange
rules or any compensation recovery policy as provided in Section 17(i).

 

(e)         No Option or SAR Repricing. Except as provided in Section 12(a), no
Option or Stock Appreciation Right Award granted under the Plan may be (i)
amended to decrease the exercise price thereof, (ii) cancelled in conjunction
with the grant of any new Option or Stock Appreciation Right Award with a lower
exercise price, (iii) cancelled in exchange for cash, other property or the
grant of any Full Value Award at a time when the per share exercise price of the
Option or Stock Appreciation Right Award is greater than the current Fair Market
Value of a Share, or (iv) otherwise subject to any action that would be treated
under accounting rules as a “repricing” of such Option or Stock Appreciation
Right Award, unless such action is first approved by the Company’s shareholders.

 

16.   Performance-Based Compensation.

 

(a)         Designation of Awards. If the Committee determines at the time a
Full Value Award is granted to a Participant that such Participant is, or is
likely to be, a “covered employee” for purposes of Code Section 162(m) as of the
end of the tax year in which the Company would ordinarily claim a tax deduction
in connection with such Award, then the Committee may provide that this Section
16 will be applicable to such Award, which shall be considered Performance-Based
Compensation.

 

(b)         Compliance with Code Section 162(m). If an Award is subject to this
Section 16, then the grant of the Award, the vesting and lapse of restrictions
thereon and/or the distribution of cash, Shares or other property pursuant
thereto, as applicable, shall be subject to the achievement over the applicable
performance period of one or more performance goals based on one or more of the
performance measures specified in Section 16(c). The Committee will select the
applicable performance measure(s) and specify the performance goal(s) based on
those performance measures for any performance period, specify in terms of an
objective formula or standard the method for calculating the amount payable to a
Participant if the performance goal(s) are satisfied, and certify the degree to
which applicable performance goals have been satisfied and any amount that vests
and is payable in connection with an Award subject to this Section 16, all
within the time periods prescribed by and consistent with the other requirements
of Code Section 162(m). In specifying the performance goals applicable to any
performance period, the Committee may provide that one or more objectively
determinable adjustments shall be made to the performance measures on which the
performance goals are based, which may include adjustments that would cause such
measures to be considered “non-GAAP financial measures” within the meaning of
Rule 101 under Regulation G promulgated by the Securities and Exchange
Commission, such as excluding the impact of specified unusual or nonrecurring
events such as acquisitions, divestitures, restructuring activities, asset
write-downs, litigation judgments or settlements or changes in tax laws or
accounting principles. The Committee may also adjust performance measures for a
performance period to the extent permitted by Code Section 162(m) in connection
with an event described in Section 12(a) to prevent the dilution or enlargement
of a Participant’s rights with respect to Performance-Based Compensation. The
Committee may adjust downward, but not upward, any amount determined to be
otherwise payable in connection with an Award subject to this Section 16. The
Committee may also provide, in an Agreement or otherwise, that the achievement
of specified performance goals in connection with an Award subject to this
Section 16 may be waived upon the death or Disability of the Participant or
under any other circumstance with respect to which the existence of such
possible waiver will not cause the Award to fail to qualify as
“performance-based compensation” under Code Section 162(m).

 

 

 

 

(c)         Performance Measures. For purposes of any Full Value Award
considered Performance-Based Compensation subject to this Section 16, the
performance measures to be utilized shall be limited to one or a combination of
two or more of the following performance measures: (i) net earnings or net
income; (ii) earnings before one or more of interest, taxes, depreciation,
amortization and share-based compensation expense; (iii) earnings per share
(basic or diluted); (iv) revenue; (v) gross profit; (vi) operating income; (vii)
profitability as measured by return ratios (including, but not limited to,
return on assets, return on equity, return on invested capital and return on
revenue) or by the degree to which any of the foregoing earnings measures exceed
a percentage of revenue or gross profit; (viii) cash flow (including, but not
limited to, operating cash flow, free cash flow and cash flow return on capital
or on tangible equity); (ix) book value; (x) market share; (xi) margins
(including, but not limited to, one or more of gross, operating and net earnings
margins); (xii) stock price; (xiii) total shareholder return; (xiv) asset
quality; (xv) non-performing assets; (xvi) operating assets; (xvii) balance of
cash, cash equivalents and marketable securities; (xviii) cost and expense
management; (xix) economic value added or similar value added measurements; (xx)
improvement in or attainment of working capital levels; (xxi) productivity
ratios; (xxii) employee retention or satisfaction measures; (xxiii) safety
record; (xxiv) customer satisfaction; (xxv) debt, credit or other leverage
measures or ratios; and (xxvi) implementation or completion of critical
projects. Any performance goal based on one or more of the foregoing performance
measures may be expressed in absolute amounts, on a per share basis (basic or
diluted), relative to one or more other performance measures, as a growth rate
or change from preceding periods, or as a comparison to the performance of
specified companies, indices or other external measures, and may relate to one
or any combination of Company, Affiliate, division, business unit, operational
unit or individual performance.

 

17.   Other Provisions.

 

(a)         Unfunded Plan. The Plan shall be unfunded and the Company shall not
be required to segregate any assets that may at any time be represented by
Awards under the Plan. Neither the Company, its Affiliates, the Committee, nor
the Board shall be deemed to be a trustee of any amounts to be paid under the
Plan nor shall anything contained in the Plan or any action taken pursuant to
its provisions create or be construed to create a fiduciary relationship between
the Company and/or its Affiliates, and a Participant. To the extent any person
has or acquires a right to receive a payment in connection with an Award under
the Plan, this right shall be no greater than the right of an unsecured general
creditor of the Company.

 

(b)         Limits of Liability. Except as may be required by law, neither the
Company nor any member of the Board or of the Committee, nor any other person
participating (including participation pursuant to a delegation of authority
under Section 3(d) of the Plan) in any determination of any question under the
Plan, or in the interpretation, administration or application of the Plan, shall
have any liability to any party for any action taken, or not taken, in good
faith under the Plan.

 

 

 

 

(c)         Compliance with Applicable Legal Requirements and Company Policies.
No Shares distributable pursuant to the Plan shall be issued and delivered
unless the issuance of the Shares complies with all applicable legal
requirements, including compliance with the provisions of applicable state and
federal securities laws, and the requirements of any securities exchanges on
which the Company’s Shares may, at the time, be listed. During any period in
which the offering and issuance of Shares under the Plan is not registered under
federal or state securities laws, Participants shall acknowledge that they are
acquiring Shares under the Plan for investment purposes and not for resale, and
that Shares may not be transferred except pursuant to an effective registration
statement under, or an exemption from the registration requirements of, such
securities laws. Any stock certificate or book-entry evidencing Shares issued
under the Plan that are subject to securities law restrictions shall bear or be
accompanied by an appropriate restrictive legend or stop transfer instruction.
Notwithstanding any other provision of this Plan, the acquisition, holding or
disposition of Shares acquired pursuant to the Plan shall in all events be
subject to compliance with all applicable Company policies as they exist from
time to time, including without limitation those relating to insider trading,
pledging or hedging transactions, minimum holding periods and stock ownership
guidelines.

 

(d)         Other Benefit and Compensation Programs. Payments and other benefits
received by a Participant under an Award made pursuant to the Plan shall not be
deemed a part of a Participant’s regular, recurring compensation for purposes of
the termination, indemnity or severance pay laws of any country and shall not be
included in, nor have any effect on, the determination of benefits under any
other employee benefit plan, contract or similar arrangement provided by the
Company or an Affiliate unless expressly so provided by such other plan,
contract or arrangement, or unless the Committee expressly determines that an
Award or portion of an Award should be included to accurately reflect
competitive compensation practices or to recognize that an Award has been made
in lieu of a portion of competitive cash compensation.

 

(e)         Governing Law. To the extent that federal laws do not otherwise
control, the Plan and all determinations made and actions taken pursuant to the
Plan shall be governed by the laws of the State of Indiana without regard to its
conflicts-of-law principles and shall be construed accordingly.

 

(f)         Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

(g)         Code Section 409A. It is intended that (i) all Awards of Options,
SARs and Restricted Stock under the Plan will not provide for the deferral of
compensation within the meaning of Code Section 409A and thereby be exempt from
Code Section 409A, and (ii) all other Awards under the Plan will either not
provide for the deferral of compensation within the meaning of Code Section
409A, or will comply with the requirements of Code Section 409A, and Awards
shall be structured and the Plan administered and interpreted in accordance with
this intent. The Plan and any Agreement may be unilaterally amended by the
Company in any manner deemed necessary or advisable by the Committee or Board in
order to maintain such exemption from or compliance with Code Section 409A, and
any such amendment shall conclusively be presumed to be necessary to comply with
applicable law. Notwithstanding anything to the contrary in the Plan or any
Agreement, with respect to any Award that constitutes a deferral of compensation
subject to Code Section 409A:

 

(1)   If any amount is payable under such Award upon a termination of Service, a
termination of Service will be deemed to have occurred only at such time as the
Participant has experienced a “separation from service” as such term is defined
for purposes of Code Section 409A;

 

 

 

 

(2)   If any amount shall be payable with respect to any such Award as a result
of a Participant’s “separation from service” at such time as the Participant is
a “specified employee” within the meaning of Code Section 409A, then no payment
shall be made, except as permitted under Code Section 409A, prior to the first
business day after the earlier of (i) the date that is six months after the
Participant’s separation from service or (ii) the Participant’s death. Unless
the Committee has adopted a specified employee identification policy as
contemplated by Code Section 409A, specified employees will be identified in
accordance with the default provisions specified under Code Section 409A.

 

None of the Company, the Board, the Committee nor any other person involved with
the administration of this Plan shall (i) in any way be responsible for ensuring
the exemption of any Award from, or compliance by any Award with, the
requirements of Code Section 409A, (ii) have any obligation to design or
administer the Plan or Awards granted thereunder in a manner that minimizes a
Participant’s tax liabilities, including the avoidance of any additional tax
liabilities under Code Section 409A, and (iii) shall have any liability to any
Participant for any such tax liabilities.

 

(h)         Rule 16b-3. It is intended that the Plan and all Awards granted
pursuant to it shall be administered by the Committee so as to permit the Plan
and Awards to comply with Exchange Act Rule 16b-3. If any provision of the Plan
or of any Award would otherwise frustrate or conflict with the intent expressed
in this Section 17(h), that provision to the extent possible shall be
interpreted and deemed amended in the manner determined by the Committee so as
to avoid the conflict. To the extent of any remaining irreconcilable conflict
with this intent, the provision shall be deemed void as applied to Participants
subject to Section 16 of the Exchange Act to the extent permitted by law and in
the manner deemed advisable by the Committee.

 

(i)          Forfeiture and Compensation Recovery.

 

(1)   The Committee may specify in an Agreement that the Participant’s rights,
payments, and benefits with respect to an Award will be subject to reduction,
cancellation, forfeiture or recovery by the Company upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include termination of
Service for Cause; violation of any material Company or Affiliate policy; breach
of noncompetition, non-solicitation or confidentiality provisions that apply to
the Participant; a determination that the payment of the Award was based on an
incorrect determination that financial or other criteria were met; or other
conduct by the Participant that is detrimental to the business or reputation of
the Company or its Affiliates.

 

(2)   Awards and any compensation associated therewith may be made subject to
forfeiture, recovery by the Company or other action pursuant to any compensation
recovery policy adopted by the Board or the Committee at any time, including in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder, or as otherwise required by law.
Any Agreement may be unilaterally amended by the Committee to comply with any
such compensation recovery policy.

 

 

